Case 1:18-cv-00161-JLS-LGF Document16 Filed 01/10/20 Page 1 of 4

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK

BUFFALO DIVISION
)
RICKY R. FRANKLIN ) Civil Action No: 18-cv-161-V(F)
)
Plaintiff, )
v. )
)
BISON RECOVERY GROUP, INC )
Defendant )
)

PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Plaintiff, Ricky R. Franklin, Pro se, and pursuant to Fed. R. Civ. 56, and LR. 56

et seq, respectfully moves for Summary Judgment and requests summary judgment
on the following claims within his Complaint for violations of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.
SUMMARY

COUNT I — The Defendant Bison Recovery Group, Inc., (hereinafter, “BRG”)
violated the Telephone Consumer Protection act by calling Plaintiff on his
cellphone by means of artificial pre-recorded voice messages to a cellphone or
pager in violation of 47 U.S.C. 227(b)(1)(Aiii). Defendant BRG made at least six

(6) calls to Plaintiffs cellphone violating the act.
Case 1:18-cv-00161-JLS-LGF Document16 Filed 01/10/20 Page 2 of 4

COUNT II — The Defendant BRG willfully and knowingly violated the Telephone
Consumer Protection act by calling Plaintiff on his cellphone by means of artificial
pre-recorded voice messages to a cellphone or pager in violation of 47 U.S.C.
227(b)(1)(A (iii). Defendant BRG made at least five (5) calls to Plaintiffs

cellphone violating 47 U.S.C. § 227(b)(3).

The elements of each claim as to the summary judgment is sought; Plaintiff
expressly adopts and incorporates its accompanying Memorandum of Law in
accordance with Fed. R. Civ. P. 56 et seq and LR 56(a)(1); Statement Of
Undisputed Material Facts. In accordance with LR 56(a)(3) Plaintiff will also file

an Appendix.
REQUESTED RELIEF

Plaintiff respectfully asks the Court to enter an order granting this motion for

Summary Judgment, and requests the following relief against Defendant BRG,

1. Statutory damages of $500.00 for each of the 6 calls made negligently in in
violation of 47 U.S.C. 227(b)(1)(A){iii) and 47 U.S.C. § 227(b)(3)(B).
1. Statutory damages of $1500.00 for each of the 5 calls made willfully and

knowingly in violation of 47 U.S.C. § 227(b)(3).
Case 1:18-cv-00161-JLS-LGF Document16 Filed 01/10/20 Page 3 of 4

Respectfully submitted, January 8", 2020 icky R. Franklin

“ 2
708 Brambling Way

Stockbridge, GA 30281
(678-650-3733)
rrfrank 12(@hotmail.com
Case 1:18-cv-00161-JLS-LGF Document16 Filed 01/10/20 Page 4 of 4

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing was sent via mail

on January 8" 2020 to Defendant’s Counsel listed below:

LIPPES MATHIAS WEXLER FRIEDMAN LLP
Brendan H. Little

50 Fountain Plaza, Suite 1700
Buffalo, NY 14202
P: (716) 853-5100
F: (716) 853-5199

ATTORNEYS FOR DEFENDANT BISON RECOVERY GROUP, INC

Ricky R. Franklin
KID

708 Bramibling Way
Stockbridge, GA 30281
rrfrank12@hotmail.com
